Cite as 2013 Ark. 403

                SUPREME COURT OF ARKANSAS
                                       No.   CV-13-834

SAMANTHA VILLASALDO                               Opinion Delivered   October 10, 2013
                   APPELLANT
                                                  MOTION FOR RULE ON CLERK
V.


ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                    GRANTED.
                   APPELLEES


                                        PER CURIAM


       Appellant, Samantha Villasaldo, by and through her attorney, H. Keith Morrison, has

filed a motion for rule on clerk. The circuit court entered an order on June 11, 2013,

terminating Villasaldo’s parental rights. Villasaldo filed a notice of appeal on June 24, 2013.

       Pursuant to Arkansas Supreme Court Rule 6-9(d) (2013), in dependency-neglect

cases, the record shall be filed with the Clerk of the Supreme Court within seventy days of

the filing of the notice of appeal. Here, Attorney Morrison tendered the record on

September 16, 2013, fourteen days after it was due.

       Where an attorney candidly admits fault for failing to perfect an appeal, we will grant

the motion for rule on clerk, and a copy of the opinion will be forwarded to the Committee

on Professional Conduct. See McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004).

Attorney Morrison states in the motion that he accepts full responsibility for failing to ensure

that the correct date was calculated for the record due date and for failing to timely lodge the
                                 Cite as 2013 Ark. 403

record with the court. Accordingly, we grant the motion and forward a copy of this motion

to the Committee.

      Motion granted.




                                           2